Name: Commission Regulation (EEC) No 686/93 of 25 March 1993 amending Regulation (EEC) No 1727/92 laying down detailed rules for implementation on the specific arrangements for the supply of cereal products to the Azores and Madeira and establishing the forecast supply balance
 Type: Regulation
 Subject Matter: trade;  plant product;  regions of EU Member States
 Date Published: nan

 No L 73/ 10 Official Journal of the European Communities 26. 3 . 93 COMMISSION REGULATION (EEC) No 686/93 of 25 March 1993 J amending Regulation (EEC) No 1727/92 laying down detailed rules for implementation of the specific arrangements for the supply of cereal products to the Azores and Madeira and establishing the forecast supply balance increase during the year in the overall quantity deter ­ mined ; whereas, in the light of experience and in order to meet requirements in the Azores and Madeira, it is necessary to adjust the forecast supply balance ; whereas the Annex to Regulation (EEC) No 1727/92 should there ­ fore be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1600/92 of 15 June 1992 concerning specific measures for the Azores and Madeira relating to certain agricultural products ('), as amended by Commission Regulation (EEC) No 3714/92 (2), and in particular Article 10 thereof, Whereas Commission Regulation (EEC) No 1696/92 of 30 June 1992 (3), as amended by Regulation (EEC) No 2132/92 (4), lays down common detailed rules for the implementation of the specific arrangements for the supply of certain agricultural products to be Azores and Madeira ; Whereas Commission Regulation (EEC) No 1727/92 (*) establishes, pursuant to Article 2 of Regulation (EEC) No 1600/92, the forecast supply balance for cereal products for the Azores and Madeira ; whereas the balance allows for interchange of the quantities determined for certain of the products concerned and, if necessary, for an HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 1727/92 is hereby replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on 1 April 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 March 1993. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 173, 27. 6. 1992, p. 1 . 0 OJ No L 378, 23. 12. 1992, p . 23 . (3) OJ No L 179, 1 . 7. 1992, p. 6 . 0 OJ No L 213, 29. 7. 1992, p. 25. 0 OJ No L 179, 1 . 7. 1992, p. 101 . 26. 3. 93 Official Journal of the European Communities No L 73/11 ANNEX Azores and Madeira : Supply balance (or cereals (or 1992/93 marketing year (in tonnes) Product Azores Madeira Common wheat 34 000 22 000 Feed wheat 0 2 000 Barley 16 000 4 000 Durum wheat 3 000 6 000 Maize 96 000 28 000 Malt 1 000 2 000 Total 150 000 64 000